                                                   U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York
                                                   One St. Andrew’s Plaza
                                                   New York, New York 10007




                                                   February 26, 2020
VIA ECF
The Honorable Kimba M. Wood
United States District Judge
Southern District of New York
500 Pearl St.
New York, NY 10007
                        Re:   United States v. Todd Kozel
                              19 Cr. 460 (KMW)

Dear Judge Wood:

       I write respectfully to request an extension of the Government’s response date to the
defendant’s pending motion for a Bill of Particulars and Motion to Dismiss (the “Motions”).
Currently, the Government’s Motion responses are due March 5, 2020, and defendant’s replies
are due March 19, 2020. (Dkt. No. 42).

       As discussed in our previous request for an extension, the parties have entered into
discussions that may result in the potential resolution of the charges in this case. Those
discussions are ongoing, and include a meeting between counsel in New York the week of March
2, 2020. Accordingly, the Government respectfully requests that the Government’s Motions
response date be adjourned to April 3, 2020, and the defendant’s reply date to April 17, 2020.

       The Government further requests that the Court exclude time under the Speedy Trial Act
through the briefing dates set by the Court. The undersigned has conferred with counsel for the
defendant, and he consents to this request, including exclusion of time while the Motions are
pending.


                                          Respectfully submitted,

                                          GEOFFREY S. BERMAN
                                          United States Attorney

                                   By:    /s/ Louis A. Pellegrino
                                          LOUIS A. PELLEGRINO
                                          Assistant United States Attorney
                                          Tel. (212) 637-2617
                                          louis.pellegrino@usdoj.gov
